DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing FIG. 1A is objected to as failing to comply with 37 CFR 1.84(q) because the lead line for reference character 111 is missing. 
The drawing FIG. 1B is objected to as failing to comply with 37 CFR 1.84(q) because the lead line for reference character 120 is missing. 
The drawing FIG. 2 is objected to as failing to comply with 37 CFR 1.84(q) because the lead line for reference character 200 is missing. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In [0025] the acronym “LED” is recited. The acronym’s full name should be described, at least once, before the acronym can be used to avoid ambiguity. For continuing examination purpose, the acronym “LED” has been construed as “light-emitting diode (LED)”. 
Appropriate corrections are required.

Claim Objections
In claims 2, 7 and 16, the phrase “pre-determined” should be amended to “pre[[-]]determined”, to be consistent with the phrase “predetermined” used at other places.
In claims 10 and 20, the phrase “an actual welding current and actual welding voltage” should be amended to “an actual welding current value and an actual welding voltage value”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10, 13-15, 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 13 recite a limitation “set the welding current, when there is not an input from the second input device, to one of: a default value when a default welding current has not been changed, or a welding current that has been changed previously via the second input device”, which introduces ambiguity. It is unclear the phrase “a welding current that has been changed previously” refers to a different welding current, a value the welding current was changed from, or a value the welding current was changed to. For continuing examination purpose, this limitation has been construed as "set the welding current, when there is not an input from the second input device, to one of: a default value when a default welding current has not been changed, or a value the welding current that has been changed to previously via the second input device”. Claims 2-10 depend on claim 1 and have inherited the deficiency, therefore they are also rejected for the same reason.
Claim 2 recites a limitation “the predetermined welding-type parameters” which lacks antecedent basis. For continuing examination purpose, this limitation has been construed as "the predetermined ones of the welding-type parameters”.
Claim 5 recites a limitation “wherein the indication is a visual indication” which introduces ambiguity. It is unclear the recited “indication” refers to the “indication that the welding-type power source is in a preconfigured state” in claim 1, or refers to the indication “by the second input device” to indicate a value to set the welding current in claim 1. For continuing examination purpose, this limitation has been construed as "wherein the indication that the welding-type power source is in the preconfigured state is a visual indication”.
In claims 6 and 14, the acronym “LED” is recited without its meaning being described in the claims or in the specification. The acronym’s full name should be described, at least once, before the acronym can be used to avoid ambiguity. For continuing examination purpose, the limitation “an LED” has been construed as “a light-emitting diode (LED)”. 
Claims 9 and 20 recite a limitation “when the power conversion circuitry is not providing welding current” which introduces ambiguity. It is unclear if the recited “welding current” refers to the “welding current” introduced before, or a new welding current. For continuing examination purpose, this limitation has been construed as "when the power conversion circuitry is not providing the welding current”. Claims 9 and 20 also recite a limitation “a current welding current value” which introduces ambiguity. Based on the disclosure in paragraph [0027], for continuing examination purpose, this limitation has been construed as "the value the welding current has been set to”.
Claims 10 and 20 recite a limitation “when the power conversion circuitry is providing welding current” which introduces ambiguity. It is unclear if the recited “welding current” refers to the “welding current” introduced before, or a new welding current. For continuing examination purpose, this limitation has been construed as "when the power conversion circuitry is providing the welding current”.
Claims 15 and 18 recite a limitation “the welding-type power source is not in a preconfigured state” which introduces ambiguity. The recited “a preconfigured state” refers to a new preconfigured state but the welding-type power source should in the preconfigured state introduce before. For continuing examination purpose, this limitation has been construed as " the welding-type power source is not in [[a]] the preconfigured state”. Claims 19-20 depend on claim 18 and have inherited the same deficiency, therefore they are also rejected for the same reason.
Claim 17 recites a phrase “a plurality of welding-type parameters” which introduces ambiguity. It is unclear whether it refers to new welding-type parameter or the welding-type parameters introduced before. For continuing examination purpose, this limitation has been construed as "the predetermined ones of the welding-type parameters”.
Claim 18 recites a limitation “control the output device to tum on a visual indication to indicate that the welding-type power source is in a preconfigured state” which introduces ambiguity. The recited “a preconfigured state” refers to a new preconfigured state but the welding-type power source should in the preconfigured state introduce before. For continuing examination purpose, this limitation has been construed as " control the output device to tum on a visual indication to indicate that the welding-type power source is in [[a]] the preconfigured state”. Claim 18 also recites a limitation “the control circuitry is configured to, when in a preconfigured state” which introduces ambiguity. The recited “a preconfigured state” refers to a new preconfigured state but the welding-type power source should in the preconfigured state introduce before. For continuing examination purpose, this limitation has been construed as “the control circuitry is configured to, when in [[a]] the preconfigured state”. Claims 19-20 depend on claim 18 and have inherited the same deficiency, therefore they are also rejected for the same reason.
Claim 20 recites a limitation “the control circuitry is configured to display on a display device one or both of an actual welding current” which introduces ambiguity. It is unclear whether the recited “a display device” refers to a new display device, or the display device introduced before. For continuing examination purpose, this limitation has been construed as " the control circuitry is configured to display on [[a]] the display device one or both of an actual welding current”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair (US 2007/0056944 A1, hereinafter as “Artelsmair”) in view of SPEAR (US 2015/0076129 A1, provided in IDS form, hereinafter as “SPEAR”). 
Regarding claim 1, Artelsmair teaches:
A welding-type power source (combination of power element 3, control device 4 and  input/output device 22 shown in FIG. 1), comprising:
power conversion circuitry (power element 3) configured to convert input power to welding-type power (FIG. 1 and [0035]: the power element 3 convert the input power source 2 to welding power and supply the welding power to the welding torch 10);
a user interface (input/output device 22 in FIG. 1, input/output device 40 shown in detail in FIG. 10) comprising a first input device (selection/adjustment elements 46 in FIG. 10), a second input device (control button 47 in FIG. 10), and an output device (display 43 in FIG. 10); and
control circuitry (control device 4, together with controlling circuit for input/output device 22 when comprised inside, as shown in FIG. 1) configured to, in response to a first input via the first input device ([0054]: “By a second array of keys 46, for instance, the material of the welding wire 13 may be selected, and the adjusted material combination will be indicated via a display 43”):
	control the output device to output an indication that the welding-type power source is in a preconfigured state ([0054]: “By a second array of keys 46, for instance, the material of the welding wire 13 may be selected, and the adjusted material combination will be indicated via a display 43”. This teaches that the display 43 shows the selected material combination to indicate the welding apparatus is in a preconfigured state wherein the welding parameters are set based on the selected welding materials);
	set predetermined ones of welding-type parameters to respective predetermined values ([0059]: “Another option is to store data for the respective welding process in a memory integrated in the welding apparatus 1 so as to enable the control device 4 to control the welding method on the basis of these data. Thus, only a small number of adjustments have to be made by the user prior to the welding process, the control device 4 then controlling the welding process automatically. In this case, the heat balance and heat input into the workpiece 16 will, in particular, be determined by the selection of the material for the welding wire 13 and the workpieces 16 to be welded”. This teaches to set predetermined set of welding-type parameters to respective predetermined values);
	set a welding current, when there is an input from the second input device, to a value indicated by the second input device ([0055]: “By a control button 47, the current intensity I … may, for instance, be changed individually”. This teaches to set a welding current to a value indicated by the control button 47, i.e., the second input device);
Artelsmair teaches all the limitations except to set the welding current, when there is not an input from the second input device, to one of: a default value when a default welding current has not been changed, or a value the welding current that has been changed to previously via the second input device.
However, SPEAR teaches in an analogous art: 
set the welding current, when there is not an input from the input device, to one of: a default value when a default welding current has not been changed (FIG.s 1 and 2, and [0037]: “controller 160 includes an amperage input 170. The amperage input 170 may be any digital or analog input including but not limited to a knob, a slider, a toggle, push buttons, numerical keypad, +/-keys, or touch screen that allows the user to directly input a desired amperage or select from a range of amperage values or plural pre-set amperage values... Based on the amperage input by the user or a default amperage when no amperage is selected, the controller selects a the welding operation waveform to be generated by the power source for or a portion thereof”. This teaches to set the welding current to a default/unchanged value when there is not an input from the input device 170), or a value the welding current that has been changed to previously via the second input device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair based on the teaching of SPEAR, to make the welding-type source wherein the control circuitry is further configured to set the welding current, when there is not an input from the second input device, to one of: a default value when a default welding current has not been changed, or a value the welding current that has been changed to previously via the second input device. One of ordinary skill in the art would have been motivated to do this modification since it can help the controller to control the welding power “generated by the power source for the welding operation”, as SPEAR teaches in [0037]. 

Regarding claim 2, Artelsmair-SPEAR teach all the limitations of claim 1.
Artelsmair further teaches:
the control circuitry is configured to control the power conversion circuitry based on the predetermined ones of the welding-type parameters and the welding current ([0037]:”the welding parameters, operating modes or welding programs set via the input and/or output device 22 are transmitted to the control device 4, which subsequently controls the individual components of the welding installation or welding apparatus 1 and/or predetermines the respective set values for controlling”).

Regarding claim 5, Artelsmair-SPEAR teach all the limitations of claim 1.
Artelsmair further teaches:
the indication that the welding-type power source is in the preconfigured state is a visual indication (FIG. 10 and [0054]: “By a second array of keys 46, for instance, the material of the welding wire 13 may be selected, and the adjusted material combination will be indicated via a display 43”. Artelsmair teaches the display 43 is a visual indication).

Regarding claim 6, Artelsmair-SPEAR teach all the limitations of claim 1.
SPEAR further teaches:
an indicator is a light-emitting diode (LED) ([0041]: “The indicator may be any audible, visual, or tactile cue, or a combination thereof. For example, an indicator LED may be green when the electrode is appropriately sized for the selected amperage or red if it is not a suitable size”).
Since the output device in Artelsmair is the display 43 (as shown in FIG. 10) to indicate which welding materials have been selected, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Artelsmair based on the teaching of SPEAR, to make the welding-type source wherein the output device is a light-emitting diode (LED). One of ordinary skill in the art would have been motivated to do this modification since the LED can help provide “visual cue”, as SPEAR teaches in [0041].

Regarding claim 8, Artelsmair-SPEAR teach all the limitations of claim 1.
Artelsmair further teaches:
the first input device is a button, and selecting the first input device comprises pressing the button (as shown in FIG. 10, the first input device, i.e., the selection/adjustment element 46, is a button, and selecting the first input device comprises pressing the button 46).

Claims 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair in view of Davidson (US 2009/0173726 A1, provided in IDS form, hereinafter as “Davidson”). 
Regarding claim 11, Artelsmair teaches:
A welding-type power source (combination of power element 3, control device 4 and  input/output device 22 shown in FIG. 1), comprising:
power conversion circuitry (power element 3) configured to convert input power to welding-type power (FIG. 1 and [0035]: the power element 3 convert the input power source 2 to welding power and supply the welding power to the welding torch 10);
a user interface (input/output device 22 in FIG. 1, input/output device 40 shown in detail in FIG. 10) comprising a first input device (selection/adjustment elements 46 in FIG. 10) and an output device (display 43 in FIG. 10); and
control circuitry (control device 4, together with controlling circuit for input/output device 22 when comprised inside, as shown in FIG. 1) configured to, in response to a first input via the first input device ([0054]: “By a second array of keys 46, for instance, the material of the welding wire 13 may be selected, and the adjusted material combination will be indicated via a display 43”):
	control the output device to tum on a visual indication to indicate that the welding-type power source is in a preconfigured state ([0054]: “By a second array of keys 46, for instance, the material of the welding wire 13 may be selected, and the adjusted material combination will be indicated via a display 43”. This teaches that the display 43 visually shows the selected material combination to indicate the welding apparatus is in a preconfigured state wherein the welding parameters are set based on the selected welding materials);
	set predetermined ones of welding-type parameters to respective predetermined values ([0059]: “Another option is to store data for the respective welding process in a memory integrated in the welding apparatus 1 so as to enable the control device 4 to control the welding method on the basis of these data. Thus, only a small number of adjustments have to be made by the user prior to the welding process, the control device 4 then controlling the welding process automatically. In this case, the heat balance and heat input into the workpiece 16 will, in particular, be determined by the selection of the material for the welding wire 13 and the workpieces 16 to be welded”. This teaches to set predetermined set of welding-type parameters to respective predetermined values); and
	control the power conversion circuitry based on the predetermined values ([0037]:”the welding parameters, operating modes or welding programs set via the input and/or output device 22 are transmitted to the control device 4, which subsequently controls the individual components of the welding installation or welding apparatus 1 and/or predetermines the respective set values for controlling”).
Artelsmair teaches all the limitations except the predetermined values cannot be changed.
However, Davidson teaches in an analogous art: 
the predetermined values cannot be changed ([0045]: “When "programmed commands" is activated, the controller 16 controls the weld parameter commands, preventing the operator from supplying external commands or otherwise modifying the input commands”. This teaches the predetermined welding parameters can not be changed during the “programmed commands” mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair based on the teaching of Davidson, to make the welding-type power source wherein the predetermined values cannot be changed. One of ordinary skill in the art would have been motivated to do this modification since “it is useful when an operator is inexperienced”, as Davidson teaches in [0045]. 

Regarding claim 12, Artelsmair-Davidson teach all the limitations of claim 11.
Artelsmair further teaches:
the control circuitry is configured to change a welding current without exiting the preconfigured state (FIG. 10 and [0055]: “By a control button 47, the current intensity I or the welding voltage U, the wire advance speed V etc. may, for instance, be changed individually”. This teaches the welding current value can be changed individually while in the preconfigured state wherein the welding materials have been selected as indicated in display 43).

Regarding claim 17, Artelsmair-Davidson teach all the limitations of claim 11.
Davidson further teaches:
the control circuitry is configured to display on a first display device at least one of the predetermined values for the predetermined ones of the welding-type parameters (FIG. 3 and [0039]: “Referring first to FIG. 3, on entry to the Weld Program Set-Up function, a display 34 is provided ...The user can then select to use internal signals, e.g. establishment of the command welding parameters from memory 18 or … other component associated with the welding system 10, or to receive welding commands from an external source such as a PLC 27or robot 21, human machine interface, external controller, teach pendant, or other component through the communications system 30 (FIG. 1). As shown here, the established program is a GMAW (MIG) welding program, and the identified commands are voltage, wire feed speed, and optionally, an inductance command”. This teaches to load the predetermined welding parameters and display them on the display 34, i.e., a first display device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Artelsmair based on the teaching of Davidson, to make the welding-type power source wherein the control circuitry is configured to display on a first display device at least one of the predetermined values for the predetermined ones of the welding-type parameters. One of ordinary skill in the art would have been motivated to do this modification since it can help “weld set-up”, as Davidson teaches in [0039]. 

Claims 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair in view of SPEAR and Davidson. 
Regarding claim 3, Artelsmair-SPEAR teach all the limitations of claim 1, but they don’t teach the predetermined ones of the welding-type parameters cannot be changed while in the preconfigured state.
However, Davidson teaches in an analogous art: 
the predetermined ones of the welding-type parameters cannot be changed while in the programmed state ([0045]: “When "programmed commands" is activated, the controller 16 controls the weld parameter commands, preventing the operator from supplying external commands or otherwise modifying the input commands”. This teaches the predetermined welding parameters can not be changed during the “programmed commands” mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair-SPEAR based on the teaching of Davidson, to make the welding-type source wherein the predetermined ones of the welding-type parameters cannot be changed while in the preconfigured state. One of ordinary skill in the art would have been motivated to do this modification since “it is useful when an operator is inexperienced”, as Davidson teaches in [0045]. 

Regarding claim 13, Artelsmair-Davidson teach all the limitations of claim 11.
Artelsmair further teaches:
the control circuitry is configured to, while in the preconfigured state:
when there is an input from a second input device, set a welding current to a value indicated by the second input device (FIG. 10 and [0055]: “By a control button 47, the current intensity I or the welding voltage U, the wire advance speed V etc. may, for instance, be changed individually”. This teaches the welding current can be changed individually to a value indicated by the control button 47/(a second input device)  while in the preconfigured state wherein the welding materials have been selected as indicated in display 43);
Artelsmair-Davidson teach all the limitations except when there is not an input from the second input device, set the welding current to one of: a default value when a default welding current has not been changed, or a value the welding current that has been changed to previously via the second input device.
However, SPEAR teaches in an analogous art: 
when there is not an input from the input device, set the welding current  to one of: a default value when a default welding current has not been changed (FIG.s 1 and 2, and [0037]: “controller 160 includes an amperage input 170. The amperage input 170 may be any digital or analog input including but not limited to a knob, a slider, a toggle, push buttons, numerical keypad, +/-keys, or touch screen that allows the user to directly input a desired amperage or select from a range of amperage values or plural pre-set amperage values... Based on the amperage input by the user or a default amperage when no amperage is selected, the controller selects a the welding operation waveform to be generated by the power source for or a portion thereof”. This teaches to set the welding current to a default/unchanged value when there is not an input from the input device 170), or a value the welding current that has been changed to previously via the second input device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair-Davidson based on the teaching of SPEAR, to make the welding-type source wherein the control circuitry is further configured to, while in the preconfigured state: when there is not an input from the second input device, set the welding current to one of: a default value when a default welding current has not been changed, or a value the welding current that has been changed to previously via the second input device. One of ordinary skill in the art would have been motivated to do this modification since it can help the controller to control the welding power “generated by the power source for the welding operation”, as SPEAR teaches in [0037]. 

Regarding claim 14, Artelsmair-Davidson teach all the limitations of claim 11.
Artelsmair further teaches:
the first input device is a button, and selecting the first input device comprises pressing the button (as shown in FIG. 10, the first input device, i.e., the selection/adjustment element 46, is a button, and selecting the first input device comprises pressing the button 46).
Artelsmair-Davidson teach all the limitations except the output device is a light-emitting diode (LED).
However, SPEAR teaches in an analogous art: 
an indicator is a light-emitting diode (LED) ([0041]: “The indicator may be any audible, visual, or tactile cue, or a combination thereof. For example, an indicator LED may be green when the electrode is appropriately sized for the selected amperage or red if it is not a suitable size”).
Since the output device in Artelsmair is the display 43 (as shown in FIG. 10) to indicate which welding materials have been selected, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair-Davidson based on the teaching of SPEAR, to make the welding-type power source wherein the output device is a light-emitting diode (LED). One of ordinary skill in the art would have been motivated to do this modification since the LED can help provide “visual cue”, as SPEAR teaches in [0041].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair in view of SPEAR, and in further view of Knight (US 2002/0194337 A1, hereinafter as “Knight”). 
Regarding claim 4, Artelsmair-SPEAR teach all the limitations of claim 1, but they don’t teach for an attempt to change any of the predetermined ones of the welding-type parameters, the control circuitry is configured to indicate an error on a display.
However, Knight teaches in an analogous art: 
for an attempt to change any of the predetermined data, the system controller is configured to indicate an error ([0035]: “Because the portable storage medium containing the packed file is typically a read-only medium, the virtual file system driver 27 will intercept requests to write or modify data and return an error value to the caller indicating that access is denied”. This teaches to generate an error signal to indicate the modification is denied for an attempt to change a predetermined read-only data/file).
Since Artelsmair teaches multiple displays 41, 42, 43 , 44 and 45 (as shown in FIG. 10) to indicate all kinds of information related to the setting and operation of the welding apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair-SPEAR based on the teaching of Knight, to make the welding-type source wherein, for an attempt to change any of the predetermined ones of the welding-type parameters, the control circuitry is configured to indicate an error on a display. One of ordinary skill in the art would have been motivated to do this modification since it can help “indicating that access is denied”, as Knight teaches in [0035]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair in view of SPEAR, and in further view of LEONARD (US 2020/0294745 A1, hereinafter as “LEONARD”). 
Regarding claim 7, Artelsmair-SPEAR teach all the limitations of claim 1, but they don’t teach the control circuitry is configured to perform a factory reset when a third input device is selected for a predetermined time.
However, LEONARD teaches in an analogous art: 
perform a factory reset when a input device is selected for a predetermined time (FIG. 7 and [0041]: “to execute a complete factory reset of the control module 110,the user may enter into configuration mode on the control module 110 and then press and hold the “OPEN” or “EXTEND” button 112 within the predetermined cutoff time for the predetermined hold time. The control module 110 may include an audio and/or visual indication to alert the user that the control module 110 has been reset to factory defaults”. This teaches to push/select button 112 for a predetermined hold time to perform a factory reset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair-SPEAR based on the teaching of LEONARD, to make the welding-type source wherein the control circuitry is configured to perform a factory reset when a third input device is selected for a predetermined time. One of ordinary skill in the art would have been motivated to do this modification since it can help “execute a complete factory reset” to “reset to factory defaults”, as LEONARD teaches in [0041].

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair in view of SPEAR, and in further view of MARUOKA (US 2021/0346974 A1, hereinafter as “MARUOKA”). 
Regarding claim 9, Artelsmair-SPEAR teach all the limitations of claim 1, but they don’t teach when the power conversion circuitry is not providing the welding current, the control circuitry is configured to display on a display device the value the welding current has been set to.
However, MARUOKA teaches in an analogous art: 
when the power conversion circuitry is not providing the welding current, the control circuitry is configured to display on a display device the value the welding current has been set to ([0051]: “as shown in FIGS. 3A to 3F, each of the first and second displays 61, 62 includes a seven-segment display screen on which the value of the output current is displayed, and light emitting portions indicating whether the numeric value displayed on the display screen is the “set value” or the “actual current.”; And [0053]: “When no current flows to the welding output terminal 23, 33, the set value lamp of the display 61, 62 is turned on, and the value set via the output regulating dial 52 is displayed. The display of the “actual current” and the “set value” is not limited thereto, and may be implemented in a different manner. For example, the “actual current” and the “set value” may be alternately displayed when a current is flowing”. All these teach when the power conversion circuity is not providing the welding current, the control circuity is configured to display on a display device the value the welding current has been set to).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair-SPEAR based on the teaching of MARUOKA, to make the welding-type source wherein when the power conversion circuitry is not providing the welding current, the control circuitry is configured to display on a display device the value the welding current has been set to. One of ordinary skill in the art would have been motivated to do this modification since it can help inform the operator the value the welding current has been set to, as MARUOKA teaches in [0053]. 

Regarding claim 10, Artelsmair-SPEAR teach all the limitations of claim 1, but they don’t teach when the power  conversion circuitry is providing the welding current, the control circuitry is configured to display on a display device one or both of an actual welding current value and an actual welding voltage value.
However, MARUOKA teaches in an analogous art: 
when the power conversion circuitry is providing the welding current, the control circuitry is configured to display on a display device one or both of an actual welding current value and an actual welding voltage value (Applicant discloses in paragraph [0047] of the specification that “one or both of x and y” means any element of the three-element set {(x), (y), (x, y)}. Therefore the limitation “one or both of an actual welding current value and an actual welding voltage value”, in its broadest reasonable interpretation, is construed as an actual welding current. MARUOKA teaches in [0053] that “When a current is flowing to the welding output terminal 23, 33, the actual current lamp of the corresponding display 61, 62 is turned on, and the value of the current measured by the corresponding CT sensor CT1, CT2 is preferentially displayed. …. The display of the “actual current” and the “set value” is not limited thereto, and may be implemented in a different manner. For example, the “actual current” and the “set value” may be alternately displayed when a current is flowing”. Therefore MARUOKA teaches when the power conversion circuity is providing the welding current, the control circuity is configured to display on a display device an actual welding current value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair-SPEAR based on the teaching of MARUOKA, to make the welding-type source wherein when the power  conversion circuitry is providing the welding current, the control circuitry is configured to display on a display device one or both of an actual welding current value and an actual welding voltage value. One of ordinary skill in the art would have been motivated to do this modification since it can help inform the operator the measured actual value of the welding current in the welding operation, as MARUOKA teaches in [0053]. 

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair in view of Davidson, and in further view of Smit (US 2018/0107025 A1, hereinafter as “Smit”). 
Regarding claim 15, Artelsmair-Davidson teach all the limitations of claim 11, but they don’t teach the control circuitry is configured to, in response to the first input device being selected while in the preconfigured state, control the output device to tum off the visual indication to indicate that the welding-type power source is not in the preconfigured state.
However, Smit teaches in an analogous art: 
the control circuitry is configured to, in response to the input device being selected while in the SETPOINT state, exit the SETPOINT state (FIG. 19 and [0137]: “FIG. 19 is a state diagram depicting operations of an exemplary user interface which utilizes the button 414 to operate the control system into the various modes. ….. In particular, short presses may be used to cycle through the OFF, AUTO and ON modes, while a long press may enter and exit the SETPOINT mode”. This teaches to exit the SETPOINT state in response to the button 414/(input device) being selected/(long pressed)).
Since Artelsmair teaches, as shown in FIG. 10, to press button 46 to cycle through different welding material combinations in a preconfigured mode, the teaching of Smit can be incorporated into Artelsmair to exit the preconfigured mode by long-pressing the button 46. Since the display 43 is to indicate which welding material combination has been selected in the preconfigured mode, therefore the display 43 is turned off when the preconfigured mode has been exited and no material combination is selected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Artelsmair-Davidson based on the teaching of Smit, to make the welding-type power source wherein the control circuitry is configured to, in response to the first input device being selected while in the preconfigured state, control the output device to tum off the visual indication to indicate that the welding-type power source is not in the preconfigured state. One of ordinary skill in the art would have been motivated to do this modification since it can help “enter and exit” a mode, as Smit teaches in [0137]. 

Regarding claim 18, Artelsmair teaches:
A welding-type power source (combination of power element 3, control device 4 and  input/output device 22 shown in FIG. 1), comprising:
power conversion circuitry (power element 3) configured to convert input power to welding-type power (FIG. 1 and [0035]: the power element 3 convert the input power source 2 to welding power and supply the welding power to the welding torch 10);
a user interface (input/output device 22 in FIG. 1, input/output device 40 shown in detail in FIG. 10) comprising a first input device (selection/adjustment elements 46 in FIG. 10), a second input device (control button 47 in FIG. 10), and an output device (display 43 in FIG. 10); 
control circuitry (control device 4, together with controlling circuit for input/output device 22 when comprised inside, as shown in FIG. 1) configured to, when not in a preconfigured state, enter the preconfigured state in response to a first input via the first input device ([0054]: “By a second array of keys 46, for instance, the material of the welding wire 13 may be selected, and the adjusted material combination will be indicated via a display 43”. This teaches to enter the preconfigured state in response to the input from the key 46 wherein the welding parameters are set based on the selected welding materials),
wherein the control circuitry is configured to, upon entering the preconfigured state:
	control the output device to tum on a visual indication to indicate that the welding-type power source is in the preconfigured state ([0054]: “By a second array of keys 46, for instance, the material of the welding wire 13 may be selected, and the adjusted material combination will be indicated via a display 43”. This teaches that the display 43 visually shows the selected material combination to indicate the welding apparatus is in a preconfigured state wherein the welding parameters are set based on the selected welding materials);
	set predetermined ones of welding-type parameters to respective predetermined values ([0059]: “Another option is to store data for the respective welding process in a memory integrated in the welding apparatus 1 so as to enable the control device 4 to control the welding method on the basis of these data. Thus, only a small number of adjustments have to be made by the user prior to the welding process, the control device 4 then controlling the welding process automatically. In this case, the heat balance and heat input into the workpiece 16 will, in particular, be determined by the selection of the material for the welding wire 13 and the workpieces 16 to be welded”. This teaches to set predetermined set of welding-type parameters to respective predetermined values); and
	control the power conversion circuitry based on the predetermined values ([0037]:”the welding parameters, operating modes or welding programs set via the input and/or output device 22 are transmitted to the control device 4, which subsequently controls the individual components of the welding installation or welding apparatus 1 and/or predetermines the respective set values for controlling”); 
Artelsmair teaches all the limitations except the predetermined values cannot be changed; the control circuitry is configured to, when in the preconfigured state, exit the preconfigured state in response to a second input via the first input device, wherein the control circuitry is configured to, upon exiting the preconfigured state, control the output device to tum off the visual indication to indicate that the welding-type power source is not in the preconfigured state.
However, Davidson teaches in an analogous art: 
the predetermined values cannot be changed ([0045]: “When "programmed commands" is activated, the controller 16 controls the weld parameter commands, preventing the operator from supplying external commands or otherwise modifying the input commands”. This teaches the predetermined welding parameters can not be changed during the “programmed commands” mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair based on the teaching of Davidson, to make the welding-type power source wherein the predetermined values cannot be changed. One of ordinary skill in the art would have been motivated to do this modification since “it is useful when an operator is inexperienced”, as Davidson teaches in [0045]. 
Artelsmair-Davidson teach all the limitations except that the control circuitry is configured to, when in the preconfigured state, exit the preconfigured state in response to a second input via the first input device, wherein the control circuitry is configured to, upon exiting the preconfigured state, control the output device to tum off the visual indication to indicate that the welding-type power source is not in the preconfigured state.
However, Smit teaches in an analogous art: 
when in the SETPOINT state, exit the SETPOINT state in response to a input via the input device (FIG. 19 and [0137]: “FIG. 19 is a state diagram depicting operations of an exemplary user interface which utilizes the button 414 to operate the control system into the various modes. ….. In particular, short presses may be used to cycle through the OFF, AUTO and ON modes, while a long press may enter and exit the SETPOINT mode”. This teaches to exit the SETPOINT state in response to the button 414/(input device) being selected/(long pressed)).
Since Artelsmair teaches, as shown in FIG. 10, to press button 46 to cycle through different welding material combinations in a preconfigured mode, the teaching of Smit can be incorporated into Artelsmair to exit the preconfigured mode by long-pressing the button 46. Since the display 43 is to indicate which welding material combination has been selected in the preconfigured mode, therefore the display 43 is turned off when the preconfigured mode has been exited and no material combination is selected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Artelsmair-Davidson based on the teaching of Smit, to make the welding-type power source wherein the control circuitry is configured to, when in the preconfigured state, exit the preconfigured state in response to a second input via the first input device, wherein the control circuitry is configured to, upon exiting the preconfigured state, control the output device to tum off the visual indication to indicate that the welding-type power source is not in the preconfigured state. One of ordinary skill in the art would have been motivated to do this modification since it can help “enter and exit” a mode, as Smit teaches in [0137]. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair in view of Davidson, and in further view of LEONARD. 
Regarding claim 16, Artelsmair-Davidson teach all the limitations of claim 11, but they don’t teach the control circuitry is configured to perform a factory reset when the first input device is selected for a predetermined time.
However, LEONARD teaches in an analogous art: 
perform a factory reset when a input device is selected for a predetermined time (FIG. 7 and [0041]: “to execute a complete factory reset of the control module 110,the user may enter into configuration mode on the control module 110 and then press and hold the “OPEN” or “EXTEND” button 112 within the predetermined cutoff time for the predetermined hold time. The control module 110 may include an audio and/or visual indication to alert the user that the control module 110 has been reset to factory defaults”. This teaches to push/select button 112 for a predetermined hold time to perform a factory reset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair-Davidson based on the teaching of LEONARD, to make the welding-type power source wherein the control circuitry is configured to perform a factory reset when the first input device is selected for a predetermined time. One of ordinary skill in the art would have been motivated to do this modification since it can help “execute a complete factory reset” to “reset to factory defaults”, as LEONARD teaches in [0041].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair in view of Davidson and Smit, and in further view of LEONARD. 
Regarding claim 19, Artelsmair-Davidson-Smit teach all the limitations of claim 18, but they don’t teach the control circuitry is configured to perform a factory reset when the second input device is selected for a predetermined time.
However, LEONARD teaches in an analogous art: 
perform a factory reset when a input device is selected for a predetermined time (FIG. 7 and [0041]: “to execute a complete factory reset of the control module 110,the user may enter into configuration mode on the control module 110 and then press and hold the “OPEN” or “EXTEND” button 112 within the predetermined cutoff time for the predetermined hold time. The control module 110 may include an audio and/or visual indication to alert the user that the control module 110 has been reset to factory defaults”. This teaches to push/select button 112 for a predetermined hold time to perform a factory reset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair-Davidson-Smit based on the teaching of LEONARD, to make the welding-type power source wherein the control circuit is configured to perform a factory reset when the second input device is selected for a predetermined time. One of ordinary skill in the art would have been motivated to do this modification since it can help “execute a complete factory reset” to “reset to factory defaults”, as LEONARD teaches in [0041].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair in view of Davidson and Smit, and in further view of MARUOKA. 
Regarding claim 20, Artelsmair-Davidson-Smit teach all the limitations of claim 18, but they don’t teach when the power conversion circuitry is not providing the welding current, the control circuitry is configured to display on a display device the value the welding current has been set to; and when the power conversion circuitry is providing the welding current, the control circuitry is configured to display on the display device one or both of an actual welding current value and an actual welding voltage value.
However, MARUOKA teaches in an analogous art: 
when the power conversion circuitry is not providing the welding current, the control circuitry is configured to display on a display device the value the welding current has been set to ([0051]: “as shown in FIGS. 3A to 3F, each of the first and second displays 61, 62 includes a seven-segment display screen on which the value of the output current is displayed, and light emitting portions indicating whether the numeric value displayed on the display screen is the “set value” or the “actual current.”; And [0053]: “When no current flows to the welding output terminal 23, 33, the set value lamp of the display 61, 62 is turned on, and the value set via the output regulating dial 52 is displayed. The display of the “actual current” and the “set value” is not limited thereto, and may be implemented in a different manner. For example, the “actual current” and the “set value” may be alternately displayed when a current is flowing”. All these teach when the power conversion circuity is not providing the welding current, the control circuity is configured to display on a display device the value the welding current has been set to); and 
when the power conversion circuitry is providing the welding current, the control circuitry is configured to display on the display device one or both of an actual welding current value and an actual welding voltage value (Applicant discloses in paragraph [0047] of the specification that “one or both of x and y” means any element of the three-element set {(x), (y), (x, y)}. Therefore the limitation “one or both of an actual welding current value and an actual welding voltage value”, in its broadest reasonable interpretation, is construed as an actual welding current. MARUOKA teaches in [0053] that “When a current is flowing to the welding output terminal 23, 33, the actual current lamp of the corresponding display 61, 62 is turned on, and the value of the current measured by the corresponding CT sensor CT1, CT2 is preferentially displayed. …. The display of the “actual current” and the “set value” is not limited thereto, and may be implemented in a different manner. For example, the “actual current” and the “set value” may be alternately displayed when a current is flowing”. Therefore MARUOKA teaches when the power conversion circuity is providing the welding current, the control circuity is configured to display on a display device an actual welding current value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Artelsmair-SPEAR-Smit based on the teaching of MARUOKA, to make the welding-type power source when the power conversion circuitry is not providing the welding current, the control circuitry is configured to display on a display device the value the welding current has been set to; and when the power conversion circuitry is providing the welding current, the control circuitry is configured to display on the display device one or both of an actual welding current value and an actual welding voltage value. One of ordinary skill in the art would have been motivated to do this modification since it can help inform the operator the value the welding current has been set to and the measured actual value of the welding current in the welding operation, as MARUOKA teaches in [0053]. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Friedl (EP 0901865 A2, provide in IDS form): teaches welding apparatus with interface to set up and select welding parameters;
Brine (US 9481050 B2): teaches a plasma arc cutting system in FIG. 3A to select a cutting persona with predetermined current, gas pressure and gas flow rat.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115